DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Remarks/Arguments
With respect to the rejection of claim 1 under 35 USC 103, Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. Applicant argues, see page 8, the last paragraph and page 10, the second paragraph:
In particular, Applicant has amended the independent claims to clarify that the "plurality of digital transceiver portions" are "coupled to a common digital front end (DFE)," and further clarifying for independent claim 1 that the "transmit path circuitry [is] configured to convert digital transmit data received from the common DFE to an analog transmit signal that is transmitted via the antenna." The cited references do not disclose these features.
……
In other words, Sarkas' different transceiver circuits operate independently of one another to facilitate communications for different applications and communication protocols. Applicant's transceiver portions, on the other hand, form part of an overall transceiver architecture that may operate in accordance with the same communication protocol.
i.e. see above underlined portion) are not recited in the amended claim 1. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant subsequently argues:
To do so, Applicant's transceiver portions (or slices) may each communicate with a common digital front end, which provides the digital data from a modem, for instance, that is to be transmitted via each separate digital transceiver slice.
Examiner respectfully notes that above function or operation is recited in a different form (i.e. “coupled to a common digital front end (DFE)”) and does not require “a same communication protocol”. A common digital front end can provide digital data through different communication protocols as evidently described in Sarkas’, see paragraphs [0037-0038].
	Applicant further argues:
Sarkas' different transceiver circuits operate by transmitting and receiving different types of data using different communication protocols, and thus require digital signal processing to be performed separately for the data to be transmitted in each case. Therefore, to the extent that Sarkas' transceiver circuits implement front ends, digital or otherwise, each of Sarkas' transceiver circuits must implement a separate front end, as each of Sarkas' transceiver circuits has different requirements for modulation, encoding, carrier frequencies, data rates, etc.
Examiner respectfully disagrees. The amended claim only requires the “common digital front end (DFE)” to be coupled to a plurality of digital transceiver portions and to provide digital transmit data. Therefore, under the broadest reasonable interpretation (BRI), the processing 
Applicant further argues, see page 11, the second paragraph:
However, nowhere does Langer disclose that a communication system with multiple transceiver portions or slices, separate or otherwise, may implement separate DC-DC voltage converters. In fact, Sarkas is silent with respect to how DC-DC converters are implemented as part of the wireless communications circuitry and is not directed to addressing issues associated with DC-DC converter operation. Thus, the Office Action appears to have reached the legal conclusion of obviousness only through impermissible hindsight.
Examiner respectfully disagrees. In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	In this case, Sarkas teaches a power supply circuit for a wireless communication circuitry that sends out RF signals through antennas (Fig. 3, 64, [0004]). Lager teaches it is common for wireless communication circuitry (i.e. mobile terminals) to cope with changing environmental conditions, wherein different antenna conditions result in different load impedances effective at the power amplifier output. Therefore one having ordinary skill in the art recognizes there exists a need for adjusting a bias of a power amplifier (see [0017]-[0018]). It is well-known in the art that adjusting the bias voltage (i.e. supply voltage) is done by a DC-DC converter as exemplified by Fig. 2, 226, [0021], and [0004] of Lager.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 8, 10-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkas (US 2018/0368065 A1) in view of Langer (US 2013/0027129 A1).
Regarding claim 1, Sarkas teaches a transceiver, comprising: 
a plurality of digital transceiver portions (Fig. 2, [0043] transceiver circuitry 90) coupled to a common digital front end (DFE) (Fig. 2, [0040]), each digital transceiver portion from among the plurality of digital transceiver portions comprising: 
transmit path circuitry ([0043] transceiver circuitry 36, 38, 40) coupled to an antenna (Fig. 2, antennas 40), the transmit path circuitry configured to convert digital transmit data received from the common DFE (Fig. 2, [0040] e.g. internet browsing, VOIP, email, etc.) to an analog transmit signal that is transmitted via the antenna (Fig. 3, [0056] 72 may include a DAC); and 
one or more feedback components configured to provide feedback measurements with regards to operation of the each respective digital transceiver portion (Fig. 3, [0073] feedback circuit 54); and 
Fig. 2, 28; Fig. 3, [0070], control circuitry 60) configured to adjust the supply voltage ([0058] Envelope tracking circuitry 66 may continuously adjust bias voltage Vcc over time) based upon the feedback measurements ([0073] feedback receiver may provide the measured information to control circuitry 60).
However Sarkas does not explicitly teach a transceiver comprising a DC-DC converter corresponding to each digital transceiver portion, the DC-DC converter configured to provide a supply voltage.
Langer does teaches a transceiver comprising a DC-DC converter corresponding to each digital transceiver portion, the DC-DC converter configured to provide a supply voltage (Fig. 3, [0024] 330).
Therefore it would have been obvious to apply the teachings of Langer to the teachings of Sarkas in order to adjust the supply voltage conditionally as well-known and conventional in the art (Langer [0004], [0017], [0018], Fig. 2, 226, [0021], see Examiner’s response provided above for the details).
Regarding claim 2, all the limitations of claim 1 are taught by Sarkas in view of Langer.
Sarkas further teaches a transceiver, wherein the processor circuitry is configured to adjust the supply voltage to change an amplifier bias setting of an amplifier associated with the transmit path circuitry ([0058] Envelope tracking circuitry 66 may continuously adjust bias voltage Vcc over time).
Langer further teaches DC-DC converter (Fig. 3, [0024] 330).
Regarding claim 3, all the limitations of claim 2 are taught by Sarkas in view of Langer.
[0058] Envelope tracking circuitry 66 may continuously adjust bias voltage Vcc over time).
Langer further teaches DC-DC converter (Fig. 3, [0024] 330).
Regarding claim 4, all the limitations of claim 1 are taught by Sarkas in view of Langer.
Sarkas further teaches a transceiver, wherein the one or more feedback components are configured to measure a forward and reverse power within the transmit path circuitry associated with the analog transmit signal that is transmitted via the antenna ([0073] transmitted and reflected signal), and wherein the processor circuitry is configured to (i) track a voltage standing wave ratio (VSWR) between the transmit path circuitry and the antenna using the measured forward and reverse power ([0074] transmitted and reflected signals to generate the reflection coefficient), and (ii) change an amplifier bias setting of an amplifier associated with the transmit path circuitry based upon the tracked VSWR ( [0074] Control circuitry 60 may therefore select a mapping setting that mitigates the amplifier instability when relatively high reflection coefficient values are measured (e.g., a coefficient value that is greater than a predetermined threshold value), for example; [0078] This deviation in curve 118, the corresponding increase in the magnitude of signal Vout, and the corresponding increase in bias voltage Vcc for input envelope voltages from Vin1 to Vin2 may serve to mitigate or prevent instability in amplifier circuitry 56 due to the delayed arrival of a first amount of reflected signals 76 at amplifier circuitry 56, for example ).
Regarding claim 5, all the limitations of claim 1 are taught by Sarkas in view of Langer.

a digital front end (DFE) portion corresponding to each digital transceiver portion within the transmit path circuitry (Fig. 3, 70, predistortion circuitry), each respective digital DFE portion being configured to apply digital pre-distortion (DPD) parameters to the digital transmit data ([0052] Predistortion circuitry 70 may receive a transmit signal from transmitter circuit 50 and may adjust the transmit signal to compensate for power amplifier gain compression by amplifier circuitry 56.  For example, predistortion circuitry 70 may receive control signals such as digital predistortion (DPD) coefficients from control circuitry), wherein the processor circuitry is configured to adjust the DPD parameters based upon the feedback measurements ([0052] digital predistortion (DPD) coefficients from control circuitry (e.g., processing circuitry 28) that determine the transfer characteristics of predistortion circuitry 70.).
Regarding claim 7, all the limitations of claim 1 are taught by Sarkas in view of Langer.
Sarkas further teaches a transceiver, wherein the one or more feedback components are configured to measure a junction temperature of an amplifier associated with the transmit path circuitry, and wherein the processor circuitry is configured to adjust the supply voltage of the DC-DC converter to change an amplifier bias setting of the amplifier based upon the measured junction temperature (Fig. 3, sensor data 74, [0071] operating temperature of communication circuitry).
Regarding claim 8, all the limitations of claim 2 are taught by Sarkas in view of Langer.
Sarkas further teaches a transceiver, wherein the processor circuitry is configured to adjust the supply voltage of the DC-DC converter to change the amplifier bias setting to cause [0070] information about tasks or operation, envelope mapping circuitry 68 may include a database, polynomial coefficients, lookup table, or other data structure).
Regarding claim 10, all the limitations of claim 1 are taught by Sarkas in view of Langer.
Sarkas further teaches a transceiver, further comprising:
receive path circuitry coupled to the antenna (Fig. 3, [0067] receive path 82), and
wherein the processor circuitry is configured to adjust the supply voltage of the DC-DC converter to change an amplifier bias setting of an amplifier associated with the receive path circuitry ([0067] This amplifier instability may introduce a signal ringing between amplifier circuitry 56 and duplexer 58, which may generate significant receiver channel noise onto receive path 82 (e.g., as shown by arrow 78) and may degrade the sensitivity of receiver 52).
Regarding claim 11, this claim has substantially the same subject matter as that in claim 1. Therefore, claim 11 is rejected under the same rationale as claim 1 above.
Regarding claim 12, this claim has substantially the same subject matter as that in claim 2. Therefore, claim 12 is rejected under the same rationale as claim 2 above.
Regarding claim 13, this claim has substantially the same subject matter as that in claim 10. Therefore, claim 13 is rejected under the same rationale as claim 10 above.
Regarding claim 14, this claim has substantially the same subject matter as that in claim 3. Therefore, claim 14 is rejected under the same rationale as claim 3 above.
Regarding claim 15, this claim has substantially the same subject matter as that in claim 4. Therefore, claim 15 is rejected under the same rationale as claim 4 above.
Regarding claim 16, this claim has substantially the same subject matter as that in claim 5. Therefore, claim 16 is rejected under the same rationale as claim 5 above.
Regarding claim 18, this claim has substantially the same subject matter as that in claim 7. Therefore, claim 18 is rejected under the same rationale as claim 7 above.
Regarding claim 19, this claim has substantially the same subject matter as that in claim 8. Therefore, claim 19 is rejected under the same rationale as claim 8 above.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkas (US 2018/0368065 A1) in view of Langer (US 2013/0027129 A1) as applied to claim 1 above, and further in view of Alon (US 2015/0333781 A1).
Regarding claim 6, all the limitations of claim 4 are taught by Sarkas in view of Langer.
Sarkas in view of Langer further teaches a transceiver, wherein each digital transceiver portion from among the plurality of digital transceiver portions further comprises: a digital front end (DFE) portion corresponding to each digital transceiver portion within the transmit path circuitry, each respective DFE portion being configured to apply digital pre-distortion (DPD) parameters to the digital transmit data (Fig. 3, 70, [0052] predistortion circuitry).
However Sarkas in view of Langer does not explicitly teach a transceiver wherein the processor circuitry is configured to adjust the PDP parameters based upon the tracked VSWR.
Alon teaches a transceiver wherein a processor is configured to adjust the PDP parameters based upon the tracked VSWR ([0009]).
Alon, Abstract).
Regarding claim 17, this claim has substantially the same subject matter as that in claim 6. Therefore, claim 17 is rejected under the same rationale as claim 6 above.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkas (US 2018/0368065 A1) in view of Langer (US 2013/0027129 A1) as applied to claim 1 above, and further in view of Choo (US 20180152144 A1).
Regarding claim 9, all the limitations of claim 1 are taught by Sarkas in view of Langer.
Sarkas in view of Langer does not explicitly teach a transceiver, wherein the DC-DC converter included in each digital transceiver portion from among the plurality of digital transceiver portions provides a separate supply voltage that is independently adjustable via the processor circuitry with respect to the other digital transceiver portions.
However Choo teaches an envelope tracking architecture wherein each digital transceiver portion provides a separate supply voltage that is independently adjustable via a processor circuitry with respect to the other digital transceiver portions (Fig 9, individual bias voltages to 401 and 402, see [0110]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Choo to the teachings of Sarkas in view of Langer in order to control the individual power amplifiers independently according to its own envelope tracking result for increased power efficiency (Choo, [0003]).
Regarding claim 20, this claim has substantially the same subject matter as that in claim 9. Therefore, claim 20 is rejected under the same rationale as claim 9 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKJIN KIM/Primary Examiner, Art Unit 2844